Citation Nr: 0906062	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), that denied the Veteran's claim of 
entitlement to service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The Veteran claims that he developed PTSD as a result of his 
service in Korea during the Korean Conflict, during which he 
was exposed to extreme cold and engaged in combat.  The 
Veteran was found service connected for cold injury residuals 
of the right and left hand, as well as right and left feet, 
all at 10 percent evaluation in a June 2003 rating decision.  

In August 2002, the Veteran was diagnosed by a VA medical 
examiner with general anxiety disorder meeting the DSM-IV 
criteria.  The VA medical examiner opined that the Veteran 
"had no prior psychiatric treatment, and was not treated at 
any time while he was in the military for any psychiatric 
problems or an anxiety disorder, and therefore, there is no 
reason for a service connection."  See VA medical 
examination record, dated August 2002.

According to a February 2005 VA medical treatment record, the 
Veteran was diagnosed with PTSD where the VA medical examiner 
opined that his "behavioral symptoms profile coupled with 
his unresolved combat experience during the Korean War is 
consistent with a clinical picture of PTSD."  See VA medical 
treatment record, dated February 2005.  It is unclear if the 
diagnosis was under the DSM-IV criteria.  In addition, there 
is no competent evidence showing that he ever engaged in 
combat with an enemy force.  

The Veteran's diagnosed PTSD has not been linked to his 
exposure to cold, and that he engaged in combat has not been 
verified.  In this regard, the Board notes that the Veteran's 
personnel records and most of his service medical records 
could not be located, possibly because they were destroyed in 
the 1973 fire at the National Personnel Records Center in St. 
Louis, Missouri (NPRC).  In such cases, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule due to the absence 
of possible pertinent service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)

That said, the Board is of the opinion that further 
development is necessary.  This would include an attempt to 
verify whether the Veteran engaged in combat with the enemy 
while in Korea.  Review of the record shows there has been no 
attempt to verify any of the Veteran's claimed stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC).

In the event that any claimed stressor can be verified, the 
remaining question of whether the Veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between the verified 
stressor and the diagnosis of PTSD.  See 38 U.S.C.A. § 
5103A(d)(1)(2).  In this case, the Board finds that 
additional development is needed before it can adjudicate 
this claim as it is unclear whether the diagnosis of PTSD was 
based on a verified stressor of cold weather exposure during 
his time serving in Korea.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should request that JSRRC 
obtain any available records pertaining 
to Battery C, 75th Field Artillery 
Battalion APO 301 from January 1951 to 
December 1952. 

2.	The veteran should then be scheduled to 
undergo a VA psychiatric examination to 
determine whether his PTSD is related 
to service.  All necessary studies and 
tests should be conducted.  The 
Veteran's claims file should be made 
available to the examiner for review. 
Following an examination and a review 
of the claims file, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's PTSD is specifically linked 
to the cold weather exposure in Korea 
or any confirmed combat experiences.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.	After completion of the above and any 
additional development deemed 
necessary, the expanded record should 
be reviewed and it should be determined 
if the Veteran's claim can be granted.  
If the claim is not granted, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case 
(SSOC), and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

